--------------------------------------------------------------------------------

EXHIBIT 10.24


Document date:     04/04/01    

 

PROMISSORY NOTE

 

$150,000

South San Francisco, California

 

April 5, 2001

 

Effective Date

 

FOR VALUE RECEIVED, the undersigned, Richard H. Scheller, promises to pay to the
order of Genentech, Inc., ("Genentech"), One Hundred and Fifty Thousand Dollars
and No Cents ($150,000), without interest (except as described below) at the
principal offices of Genentech, upon the following terms and conditions:

            1.  The entire principal amount of this promissory note shall be due
and payable immediately, without demand or notice, on the earlier of (i) the
fifth anniversary on the Effective Date shown above or (ii) the date of
termination of employment of the undersigned with Genentech for any reason. If
any amount of principal is not paid when due, interest shall thereafter accrue
on the unpaid portion at a rate equal to five points above the prime rate
charged by Bank of America at the time of such default or (ii) at the maximum
rate permitted by applicable law at the time of default.

            2.  This promissory note is secured by a deed of trust of even date
herewith encumbering that certain real property commonly known as
                           (the "Property") which is more particularly described
in said deed of trust. The undersigned represents and warrants to Genentech that
the undersigned is the owner of good and marketable fee title to the Property,
free and clear of all encumbrances except as disclosed to Genentech in a
preliminary title report with respect to the Property. The undersigned further
represents or desirable to assure the validity and enforceability of said deed
of trust.

            3.  If any lawsuit, reference or arbitration is commenced which
arises out of or relates to the promissory note, the deed of trust or the loan
which it evidences, the prevailing party shall be entitled to recover from the
other party such sums as the court may adjudge to be reasonable attorneys' fees
in the action, reference or arbitration, in addition to costs and expenses
otherwise allowed by law.

            4.  If the trustor shall sell, convey or alienate said property, or
any part thereof, or any interest therein, or shall be divested of his title or
any interest therein in any manner or way, whether voluntary or involuntary
without the written consent of the beneficiary being first had and obtained, or
if trustor shall cease to be an employee of Genentech, Inc., beneficiary shall
have the right, at its option, except as prohibited by law, to declare the
indebtedness of obligations secured hereby, irrespective of the maturity date
specified in any note evidencing the same, immediately due and payable.

            5.  Genentech, in its sole discretion, may transfer this promissory
note without notice to or the consent of the undersigned. If Genentech so
requests, the undersigned shall sign and deliver a new promissory note to be
issued in exchange for this promissory note.

            6.  If more than one person or entity are signing this promissory
note as maker, their obligations under this promissory note shall be joint and
several.

            7.  The undersigned shall have the right to prepay all or any part
of the unpaid principal amount of this note without premium at any time prior to
the maturity hereof.

 

--------------------------------------------------------------------------------

 

            8.  Nothing in this note shall be interpreted to give the
undersigned any right to continue in the employ of Genentech for any particular
period of time.

            9.  The loan is not transferable by the undersigned to any other
person or entity.

            10.  The purpose of this loan is to provide relocation housing
assistance and the undersigned agrees to use the proceeds of the loan for this
purpose only. Use of the loan proceeds for any purpose other than relocation
housing assistance will cause the entire outstanding principal amount of this
note to become immediately due and payable.

            IN WITNESS WHEREOF, the undersigned has caused this note to be
signed, dated and delivered as of the date and year first above written.

 

/s/ RICHARD H. SCHELLER

 

April 5, 2001







Name

 

Date




Genentech, Inc. Approvals

 

         











Human Resources

 

Mgmt Committee

 

Controller or Treasurer

 

Note:  

Current tax law may require Genentech, Inc. to impute interest on principal
outstanding on this note at the applicable rate, and report this benefit on Form
W-2.



--------------------------------------------------------------------------------

 